Citation Nr: 1027834	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-03 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the ending date for the award of 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, beyond October 25, 2004.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.  
The appellant is the daughter of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2008 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
November 2008, a statement of the case was issued in December 
2008, and a substantive appeal was received in January 2009.  


FINDINGS OF FACT

1.  The Veteran is in receipt of a 100 percent disability rating 
for posttraumatic stress disorder (PTSD), effective October 25, 
1996, and received notification of such award on May 13, 1998.  

2.  The appellant was 22 years old on the effective date of the 
total disability award.

3.  Eight years from the date of notification of the total 
disability rating was May 13, 2006, but the appellant turned 31 
years old on January [redacted], 2005, and the appellant's delimiting 
period for receiving Chapter 35 educational benefits expired on 
January [redacted], 2005.


CONCLUSIONS OF LAW

1.  The appellant's delimiting date for Chapter 35, Title 38, 
United States Code, educational assistance benefits is January 
[redacted], 2005.  38 U.S.C.A. § 3501, 3512; 38 C.F.R. 
§ 21.3041(b)(2)(ii) (2009).

2.  There is no basis for extending the appellant's delimiting 
date for Chapter 35, Title 38, United States Code, educational 
assistance benefits beyond January [redacted], 2005.  38 U.S.C.A. 
§§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3040, 21.3041 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In the instant case, the appellant has been notified of the basis 
for the denial of her claim, and has been afforded ample 
opportunity to respond.  The Board thus finds that any duties to 
notify and assist owed her have been fulfilled.  As explained 
below, the claim is being denied as a matter of law.  Hence, the 
duty to notify and assist provisions of the VCAA are not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that the duties imposed by the VCAA do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence).

Criteria & Analysis

The Board notes that basic eligibility for Chapter 35 benefits is 
established in one of several ways, including being the child of 
a veteran who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 
C.F.R. § 21.3021.  The record reflects that the appellant is the 
Veteran's child, and that effective October 25, 1996, the Veteran 
was awarded a 100 percent disability rating for service-connected 
posttraumatic stress disorder (PTSD).  Basic eligibility for 
Chapter 35 benefits was established for the appellant by the RO, 
and she has utilized some of these benefits.  See 38 U.S.C.A. § 
3501; 38 C.F.R. § 21.3021(a)(1)(i).  Therefore, the appellant met 
the basic eligibility requirements for educational assistance 
benefits under Chapter 35.  

The period of eligibility for a child of a veteran generally 
extends from the child's eighteenth birthday and ends on the 
child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. 
§ 21.3041.  Where the effective date of the permanent and total 
disability rating occurs between the child's eighteenth and 
twenty-sixth birthdays, an extension of the eligibility period 
may be granted, up to a period of 8 years.  38 C.F.R. 
21.3041(a)(2)(ii).  The beginning date of eligibility will be the 
effective date of the rating or the date of notification to the 
veteran from whom the child derives eligibility, whichever is 
more advantageous to the eligible child.  During that eight year 
period (ninety-six months), the child is entitled to educational 
assistance not to exceed 45 months, or the equivalent thereof in 
part-time training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 
21.3020(b), 21.3044(a).  Beyond that 8-year period, a further 
extension may be granted, if an eligible child suspends pursuit 
of his or her program due to conditions that VA determined were 
beyond the child's control.  38 C.F.R. 21.3041(g)(1).  
Notwithstanding these potential extension provisions, however, no 
child is eligible for educational assistance beyond his or her 
31st birthday, except that if the child's 31st birthday occurs 
during a term (quarter or semester), VA may extend the period of 
eligibility to the end of that term.  38 U.S.C.A. § 3512(c); 38 
C.F.R. §§ 21.3040(d), 21.3041(g).  

In this case, the appellant was 22 years old on October 25, 1996, 
the effective date of the 100 percent disability rating, but the 
Veteran did not receive notification of the total rating until 
issuance of the rating decision on May 13, 1998.  The date of 
notification is more advantageous to the appellant, thus the 
eligibility period was applicable for a period of 8 years from 
May 13, 1998.  Thus, the delimiting date in this case is May 13, 
2006.  However, the Board notes that the appellant turned 31 on 
January [redacted], 2005, thus her eligibility would end on such date, 
and there is no indication that she was enrolled in an 
educational institution on the date of her 31st birthday.  Thus, 
the Board finds that the proper delimiting date of educational 
benefits in this case is January [redacted], 2005, not October 25, 1994.  
There is no basis, however, for extending the delimiting date 
beyond January [redacted], 2005, as the appellant turned 31 on such date, 
and there is no indication that she was enrolled in an 
educational institution at that time.  See 38 C.F.R. 
§§ 21.3040(d), 21.3041(e)(2).

Changing the delimiting date for educational benefits to January 
[redacted], 2005, does not appear to result in further benefit to the 
appellant as she was seeking educational benefits for enrollment 
in an education institution from September 2, 2008, to December 
14, 2008, and requested educational benefits per Chapter 35.  The 
basis for disallowing educational benefits for such period of 
enrollment is twofold - the delimiting date of January [redacted], 2005 
had passed, and the appellant was 34 years old at the time of 
enrollment.  The applicable regulations do not provide for an 
extension of the delimiting date beyond January [redacted], 2005.  While 
the Board acknowledges the Veteran's report that she discontinued 
her education to have children, and planned to obtain a 
doctorate, this does not qualify as grounds for a suspension of 
her program under 38 C.F.R. § 20.3043, and again the appellant 
was beyond the age of 31 when she enrolled in an educational 
institution and was no longer eligible to receive educational 
assistance.  See 38 C.F.R. § 21.3040(d), 21.3041.

The Board acknowledges and commends the appellant for continuing 
her education.  However, the legal criteria governing the payment 
of education benefits are clear and specific, and the Board is 
bound by them.  As the evidence does not establish that the 
appellant was eligible for an extension or suspension of her 
program of education during her basic Chapter 35 delimiting 
period, the criteria for an extension of the Chapter 35 
delimiting period have not been met.

As the disposition of this claim is based on the law, and not on 
the facts of the case, the appellant's claim for a delimiting 
date beyond January [redacted], 2005, must be regarded as legally 
insufficient because the requisite elements for eligibility to 
qualify for this benefit have not been satisfied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The proper delimiting date for receiving educational assistance 
benefits under chapter 35 is January [redacted], 2005, but an extension 
of the appellant's period of eligibility for receiving benefits 
beyond the delimiting date of January [redacted], 2005, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


